Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3, 5, 7-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 3, 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-4, 6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasserath (DE202010008759) in view of Hans (DE 202014103898).
Regarding claim(s) 1, Sasserath, (Fig. 1-16), discloses a refilling device for a hydronic heating system (Para 11 of translation), the refilling device comprising: a housing 10,110,28 providing an inlet port 30, an outlet port 32, a middle section 34-46 providing a flow channel for water extending between the inlet port and the outlet port and a connection socket 120 for a softening and/or demineralization cartridge 128, wherein the refilling device is connectable to a water supply pipe of a water supply system through said inlet port, and wherein the refilling device is connectable to a water supply pipe of a hydronic heating system through said outlet port; an inlet shut-off-valve 40 at least partially accommodated within said housing downstream of said inlet port 30; an automatically actuated outlet shut-off-valve 50 at least partially accommodated within said housing upstream of said outlet port 32; a system separator16 having backflow preventers (check valves shown in Fig 5) at least partially accommodated within said housing; a conductivity sensor 142 at least partially accommodated within said housing; a flow meter 136 at least partially accommodated within said housing; and a controller 138 mounted to said housing, wherein the controller receives signals from the 
Sasserath fails to disclose housing 10,110,28 as a monolithic housing. Hans (Fig. 1-3), teaches similar refilling device with all housing 12 formed as a monolithic housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sasserath with a monolithic housing as taught by Hans in order to reduce number of assembly parts and condense assembly process.  
As to claim 2, the inlet shut-off-valve 40 is at least partially accommodated within said monolithic housing 10,110,28 downstream of said inlet port 30, the system separator 16 having the backflow preventers is accommodated within said monolithic housing downstream of said inlet shut-off-valve 40, the connection socket 120 for the softening cartridge is provided by said monolithic housing downstream of said system separator 16, wherein the flow meter 136 is positioned in the region of connection socket 120 for the softening cartridge, and the automatically actuated outlet shut-off-valve 50 is at least partially accommodated within said monolithic housing downstream of said connection socket 120,122.
As to claim 3, a pressure sensor 118 at least partially accommodated within said monolithic housing, wherein the pressure sensor, wherein the controller receives signals also from the pressure sensor, and wherein the controller (Para 36) processes also the signals received from the pressure sensor to automatically control the operation of the refilling device (by controlling valve 50, Para 36 and Para 45).
As to claim 4, the pressure sensor 118 measures the pressure within the outlet port through which the refilling device is connectable to the water supply pipe of the hydronic heating system, the controller (Para 36 and Para 45) receives said pressure signal from the pressure sensor, and the controller controls the operation of the refilling device on basis of said pressure signal is such a way that the controller: automatically opens the outlet shut-off-valve when the said pressure signal from the pressure sensor is below a threshold (predetermined value described in Para 36), and automatically closes the outlet shut-off-valve 50 when the said pressure signal from the pressure sensor is above the threshold.
As to claim 6, Sasserath as modified discloses conductivity sensor 142 downstream of inlet valve 40 but fails to disclose sensor upstream of said system separator.  However, it would have been an obvious matter of engineering choice to modify Sasserath as modified, to have conductivity sensor upstream of said system separator, since absent a teaching as to criticality that the conductivity sensor is located upstream of said system separator, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
As to claim 14, Sasserath as modified, the controller 138 is described as a control and evaluation unit (Paras 43-47) connected to flow meter, sensors and valve and such is capable of closing the valve in event of abnormal flow during leakage.
As to claim 15,  Sasserath as modified fails to disclose controller transmitting and receiving data from a data cloud for remote monitoring/control. However, Official Notice 
As to claim 16, in making and/or using the device of Sasserath as modified as described in claim 1 rejection, one would perform the steps of receiving signals from the conductivity sensor 142 (Para 46), and from the flow meter 136 by the controller 138 (Para 43), and processing said signals received from said sensors by the controller to automatically control (Para 44) the operation of the refilling device by the controller.
Claims 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasserath (DE202010008759) in view of Hans (DE 202014103898) further in view of Ende et al (DE 102009052728).
Sasserath discloses a conductivity sensor 142 but fails to disclose a temperature sensor. Ende, Fig 1, teaches a conductivity sensor 14 having a temperature sensor (Para 21) in order to take into account temperature-related influence on the conductivity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sasserath with a conductivity sensor having a temperature sensor as taught by Ende in order to take into account temperature-related influence on the conductivity. 
Since the controller 138 of Sasserath is signal connected to sensor 142 for system control, it would also be connected to temperature sensor.
As to claim 7, the controller 138 (in view of Ende) would be connected to conductivity and temperature sensors to deterring  the hardness of the water downstream of the connection socket.  Sasserath fails to disclose 
As to claim 10, the controller 138 is seen as capable of closing the outlet shut-off-valve 50 on basis of the hardness and/or mineralization of the water upstream of the connection socket.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasserath (DE202010008759) in view of Hans (DE 202014103898) further in view of Judo (DE 202015101006).
As to claim 11, Sasserath as modified discloses a softening cartridge 128  but fails to disclose an RFID on cartridge storing cartridge type and data. Judo (Para 20) teaches water treatment device with RFID storing cartridge type and data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Sasserath as modified with RFID on cartridge storing cartridge type and data as taught by Judo in order to provide electronic information about treatment cartridge. The controller 138 of Sasserath being signal connected to control components of the device would also be signal connected to the RFID.
As to claim 13, the controller 138 of Sasserath (described as control and evaluation unit) is seen as a capable of closing the outlet shut-off-valve by determining  the use of a wrong softening cartridge from the data received from said RFID tag.
Allowable Subject Matter
Claims 8 and 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753